           Case 1:19-cv-06038-LGS Document 20 Filed 06/19/20 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
 PETER TRUONG,                                                :
                                              Petitioner, :
                                                              :    19 Civ. 6038
                            -against-                         :       (LGS)
                                                              :
 JAMES PETRUCCI, Acting Warden,                               :      ORDER
 FCI Otisville                                                :
                                              Respondent. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on June 27, 2019, Petitioner filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241. ECF 2. The Petition alleges that Petitioner’s denial of access to

the TRULINCS system at the Federal Correctional Institution Otisville (“Otisville”) violates the

United States Constitution and several federal laws. He requests that Respondent, the Acting

Warden at Otisville, be directed to rescind the restrictions on his access to the TRULINCS;

        WHEREAS, on October 8, 2019, Petitioner was transferred out of Otisville to the Federal

Correctional Institution Oklahoma City. See ECF 11-3 at 2; see also ECF 11 at 6;

        WHEREAS, on December 20, 2019, Petitioner filed a notice of a change of address.

ECF 16. The notice states that Petitioner is now located at the Federal Correctional Institution

San Pedro (“San Pedro”). Id. San Pedro is located in the Central District of California. See 28

U.S.C. § 84(c)(2);

        WHEREAS, neither party has stated that Petitioner is being denied access to the

TRULINCS system in San Pedro;

        WHEREAS, “[i]f a claim before this Court becomes moot, the Court must dismiss the

claim for lack of subject matter jurisdiction.” Jabarah v. Garcia, No. 08 Civ. 3592, 2010 WL

3834663, at *3 (S.D.N.Y. Sept. 30, 2010). “A case becomes moot when it no longer satisfies the
           Case 1:19-cv-06038-LGS Document 20 Filed 06/19/20 Page 2 of 3



case-or-controversy requirement of Article III, Section 2 of the Constitution” due to a party no

longer having “an actual injury which is likely to be redressed by a favorable judicial decision.”

U.S. v. Mercurris, 192 F.3d 290, 293 (2d Cir. 1999). “‘When an inmate is transferred from a

prison facility, any pending injunctive action against the transferring facility is moot, regardless

of whether the action was filed prior to the transfer.’” Goodall v. Von Blancksee, No. 17 Civ.

3615, 2019 WL 8165002, at *5 (S.D.N.Y. July 19, 2019), report and recommendation adopted,

No. 17 Civ. 3615, 2020 WL 1082565 (S.D.N.Y. Mar. 5, 2020) (quoting Jabarah, 2010 WL

3834663, at *3);

         WHEREAS, “venue for a habeas petition under § 2241 challenging a petitioner's physical

confinement generally lies in the district of [his] confinement.” U.S. v. Needham, No. 06 Cr.

911, 2020 WL 2512105, at *2 (S.D.N.Y. May 15, 2020) (citing Rumsfeld v. Padilla, 542 U.S.

426, 442 (2004)). “[T]he district of confinement is synonymous with the district court that has

territorial jurisdiction over the proper respondent,” Padilla, 542 U.S. at 444 (emphasis omitted),

i.e., “the warden of the facility where petitioner is being held.” Id. at 435; see also id. at 447

(“Whenever a § 2241 habeas petitioner seeks to challenge his present physical custody within the

United States, he should name his warden as respondent and file the petition in the district of

confinement.”). However, “when the Government moves a habeas petitioner after [he] properly

files a petition naming [his] immediate custodian, the District Court retains jurisdiction and may

direct the writ to any respondent within its jurisdiction who has legal authority to effectuate the

prisoner’s release.” Padilla, 542 U.S. 426, 441 (2004); accord Ali v. DHS/ICE/Dept. of Justice,

19 Civ. 8645, 2020 WL 3057383, at *2 (S.D.N.Y. June 9, 2020) (stating that, in a § 2241 action,

“[j]urisdiction is determine by the location of Petitioner’s detention at the time of filing.”). It is

hereby



                                                   2
          Case 1:19-cv-06038-LGS Document 20 Filed 06/19/20 Page 3 of 3



        ORDERED that the Petition is dismissed as moot. As Petitioner has been transferred

from Otisville, he no longer has an actual injury which can be addressed by a favorable judicial

decision. It is further

        ORDERED that, should Petitioner seek to file a new § 2241 Petition based on San

Pedro’s refusal to grant him TRULINCS access, this Court would lack personal jurisdiction and

venue would be improper in the Southern District of New York. Such a Petition would be based

on a new alleged injury and therefore the rule that the District Court where the Petitioner was

filed retains jurisdiction is inapplicable.

        If Petitioner seeks to file a new § 2241 Petition, he should file the Petition in the Central

District of California and name the San Pedro Warden as Respondent.

        The Clerk of Court is respectfully directed to close this matter and to ensure that

Petitioner receives this Order at his current address.



Dated: June 19, 2020
       New York, New York




                                                  3
